DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments, Remarks
Applicant is thanked for their May 1, 2022 response to the February 1, 2022 Office Action. 
Applicant’s arguments with respect to claim(s) 1 – 8 and 13 – 18 have been fully considered, and inasmuch as they pertain to prior art still being relied upon, the examiner’s response follows below.  Respectfully, any arguments/ remarks directed towards newly amended limitations are moot if they resulted in a new ground(s) of rejection.
In response to the 35 USC §112(b) rejection to claims 1 – 8 and 13 – 18, Applicant remarks that “claim 1 (has been amended) by replacing the phrase “clamping unit” with the phrase “retaining unit”.
The examiner respectfully notes that although Claim 1 now recites “the convex flanges are clamped1 by the retaining units”, a process of “clamping” is not recited or disclosed in the specification.  In paragraph 36 of the previous office action, examples of known sheet metal joints/seams (slips, locks) was provided.  
In response to the 35 USC §103 rejection of claims 1 – 8 and 13 – 18 in view of Carroll et al (US 4,625,630), in view of Whitney et al (US 5,125,199), Applicant remarks that Carroll recites a nestable roof vent for use on the roof 11 of a grain bin.  The nestable roof vent is for covering an opening 18 in the roof, instead of working as an air vent pipe for a blower.  The nestable roof vent includes a top member 15 and a flange 16.  The top member 15 is in an arc shape, rather than in a flat and rectangular sheet shape.  Three L-shaped angles 16a, 16b, 16c and an upwardly extending baffle 17 are connected together to form the flange 16 that is in a hollow frame shape and that functions as a connector between the nestable roof vent and the grain bin roof 11, rather than functioning as a closed base plate as claimed.  The baffle 17 extends across the width of the vent at the juncture of the roof opening 18 and the exit 22 of the vent so as to inhibit the entry of water or snow and the like into the bin through the vent. See, Carroll, col. 2, lines 24-34 and FIGS. 1-2 and 4.  Thus, the nestable roof vent of Carroll does not comprise a flat base plate as claimed, and the baffle 17 is not perpendicular to a flat base plate and does not function as an air deflector as claimed that controls the air volume and static pressure of the air flow from a blower and flowing between a flat base plate and a flat top plate.” 
The examiner respectfully notes the following:
Claim 1 discloses a vent pipe (duct) used in a blower.  Accordingly, at least as far as the rejection of claim 1, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Although not relied upon – and immaterial to the rejection of claim 1 – Carrol et al discloses that “grain bins are constructed to permit circulation by forcing air through the floor of the bin and exiting the air through vents in the roof of the bin.” (col 1, lns 19 – 21).  It is respectfully maintained that a person of ordinary skill would look to the disclosure of Carroll et al, disclosing a channel (duct) comprising four plates and an air deflector along an airpath, joined by a locking seam, to learn that such a technique has applications in other ventilation applications.
Please note that while claims 1, 3 and 4 disclose an air deflector, none of the claims recite that the air deflector control the air volume and static pressure of the air flow.  As claimed, the air deflector has no function, other than a structure that “deflects”.
In response to the 35 USC §103 rejection of claims 1 – 8 and 13 – 18 in view of Carroll et al (US 4,625,630), in view of Whitney et al (US 5,125,199), Applicant remarks that “Whitney recites an underfloor duct designed to be imbedded in a concrete floor, and Messmer recites an air distribution blower housing.” 
The examiner respectfully notes that Whitney was relied upon to teach that a person having ordinary skill in the mechanical arts prior to the filing of the claimed invention would have known to form a “tongue and groove” connection between two elements – specifically sheet metal.  Whitney teaches that at least eleven different “retaining units” were known to interlock a first and second duct plate, and that joining the plates together, as taught, eliminates the cost of auxiliary fasteners such as screws, welds and the like (col 10, lns 42 – 45).  Particularly, this is an advantageous teaching to apply to Carroll et al, where the system is installed on a roof.  Eliminating fasteners results in fewer things that need to be transported, and then assembled, on a roof.
In response to the 35 USC §103 rejection of claims 17 and 18 in view of Carroll et al (US 4,625,630), in view of Whitney et al (US 5,125,199), in view of Messmer (US 8,197,196), Applicant remarks that Whitney and Messmer do not teach or reasonably suggest a vent pipe used for a blower. 
The examiner respectfully notes that the remarks directed towards Messmer have not specifically pointed out how the language of the claims patentably distinguishes them from the reference.  

The examiner respectfully notes that Claim 1 has been amended to identify that the various plates comprise a “sheet”.  Although a discussion of wherein the plates comprise a sheet is not found in Applicant’s disclosure, the examiner has not identified this recitation as lacking antecedence (new matter), as “a sheet” has been understood to be synonymous with “a plate”.
In conclusion, it is respectfully noted that Applicant’s remarks have not been found to be persuasive.  In an effort to provide compact prosecution, Navazo (US 5,435,606) was included2 to demonstrate that a structure of Claim 1 was known to a person having ordinary skill before the effective filing date of the claimed invention.  

Claim Interpretation
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. §112(f):
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. §112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. §112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. §112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. §112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. §112(f), except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. §112(f), except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. §112(f) is invoked.
In re Claim 1, the element “a retaining3 unit” has been recited without the structure in support thereof.  Specification paragraph [0035 – 0040] describes that the element “a clamping unit” is “two sides extend for form clamping units”; accordingly, the structure of “the clamping (retaining) unit” is not specified.

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 8 and 13 – 18 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In re Claim 1, the limitation “the convex flanges are clamped by the retaining units” is unclear, as support for a clamping process is not provided.  Respectfully, as the structure of the retaining 4, it appears that the convex flanges are inserted/received inside of the “retaining 
Claims 2 – 8 and 13 – 18 are rejected, as being dependent from rejected Claim 1.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 15, 3 – 5, 7, 8 and 13, 15 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Carroll et al (US 4,625,630), in view of Whitney et al (US 5,125,199).
In re Claim 1, Carroll et al discloses a vent pipe, comprising: 
1) a top plate (15); 
2) two side plates (14, 14); 
3) a base plate (16); 

    PNG
    media_image1.png
    495
    527
    media_image1.png
    Greyscale

4) an air channel (10) formed by the top plate, the two side plates, and the base plate, and the air channel comprising a first air inlet (18) and a first air outlet (22); and 
5) an air deflector (figs 1 – 3: (17)) disposed on the base plate (16) and located on one side (as seen in fig 1) of the first air outlet; wherein: 

    PNG
    media_image2.png
    246
    598
    media_image2.png
    Greyscale

the top plate (15) comprises a first sheet;
the two side plates (14) each comprise a second sheet; 
the base plate (16) comprises a third sheet;
the air deflector (17) comprises a fourth sheet; 
the first sheet, the third sheet and the fourth sheet are each in a flat and rectangular shape (apparent);
the fourth sheet (air deflector)(17) is perpendicular to the third sheet (base plate)(16); 
edges of the air deflector (17) are disposed at a distance (as seen in fig 1) from the top plate (15); and
two sides of the base plate extend to form retaining units.
Carroll et al lacks wherein:
the second sheet is rectangular
the two side plates bend away from the air channel to form convex flanges;
the retaining units are each in a U-shape; and
the convex flanges are clamped by the retaining units.
However, the technique of joining separate elements of a vent system together utilizing flanges with corresponding clamping units is well known; provided as evidence is Whitney et al (US 5,125,199).
Whitney et al teaches a duct system (Abstract; col 2, lns 4 – 17), the system comprising:
1) a top plate (fig 13: (145)); 
2) two side plates (annotated, below); 
3) a base plate (143) (col 10, lns 46 – 55); 
4) a channel formed by the top plate, the two side plates, and the base plate, and the air channel comprising a first air inlet and a first air outlet (apparent);  wherein

    PNG
    media_image3.png
    493
    645
    media_image3.png
    Greyscale

the top plate (145) comprises a first sheet;
the two side plates (annotated, above) each comprise a second sheet; 
the base plate (143) comprises a third sheet;
the first sheet, the second sheet, and the third sheet are each in a flat and rectangular shape (apparent);
the two side plates bend away (at (144, 146)) from the air channel to form convex flanges; 
two sides (148, 150) of the base plate (143) extend to form retaining units (140, 142); 
the retaining units (140, 142) are each in a U-shape; and 
the convex flanges are clamped by the retaining units (col 7, lns 10 – 36).
It would have been to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carroll et al as taught by Whitney et al, such that:
the first sheet, the second sheet, the third sheet and the fourth sheet are each in a flat and rectangular shape;
the two side plates bend away from the air channel to form convex flanges;
the retaining units are each in a U-shape; and
the convex flanges are clamped by the retaining units.
for the benefit of job site assembly without the use of auxiliary fasteners and requiring only hand held tools, minimizing costs in the final assembly of the ducts (col 10, lns 34 – 45).
Claim 2 has been cancelled by Applicant
In re Claim 3, Carroll et al further discloses wherein one end of the base plate (16) extends out of the air channel to form an extension plate (fig 8, annotated, below), and the air deflector (17) is disposed on the extension plate.

    PNG
    media_image4.png
    472
    1354
    media_image4.png
    Greyscale

In re Claim 4, Carroll et al further discloses wherein the air deflector (17) is disposed in the air channel (see flow arrows of FIG 4).
In re Claim 5, 7 and 86, Carroll et al further discloses wherein the two side plates are integrated with the top plate (broad limitation, see arrangement of FIG 1).
Claim 9 – 12, have been canceled by Applicant
In re Claim 137, 15 and 16, Carroll et al further discloses wherein the air channel is rectangular in shape (see FIGS 1, 2).

Claims 17 – 18 are is/are rejected under 35 U.S.C. §103 as being unpatentable over Carroll et al (US 4,625,630), in view of in view of Whitney et al (US 5,125,199), and further in view of Messmer (US 8,197,193).
In re Claim 17, the vent pipe of Carroll et al has been discussed (In re Claim 1, above), but is silent as to whether the system further comprises a blower, the blower comprising:
a motor; 
a volute; 
a blade wheel; wherein: 
the volute comprises a chamber and the blade wheel is disposed in the chamber; 
the volute comprises a second air inlet and a second air outlet both communicating with the chamber; 
the motor is disposed on the volute; and 
the vent pipe communicates with the second air outlet.
Messmer teaches a blower (FIG 1: (12)) the blower comprising:
a motor (FIG 1: (32)) (col 3 lines 40 – 64), 
a volute (FIG 1: (42)), 
a blade wheel (FIG 1: (38)), wherein
the volute comprises a chamber (FIG 2: (42)) and the blade wheel (38) is disposed in the chamber (see FIG 2); 
the volute comprises a second air inlet (“air inlet opening (not shown)”, col 3 lines 28 – 36) and a second air outlet (28) both communicating with the chamber (col 3 lines 28 – 39);
the motor (32) is disposed on the volute (see arrangement shown in FIGs 1& 3); wherein
the outlet (28) is configured to be connected to a structure such as the vent pipe of claim 1 (see column 3 lines 17 – 27).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine a blower with a volute as taught by Messmer with the proposed vent pipe, in order to yield predictable results, namely, blowing significant volume of air with reduced noise (see Messmer column 4 lines 53 – 67).
In re Claim 18, the proposed system has been discussed, wherein Messmer further discloses the volute comprises a top surface (see Messmer surface 18 of FIG 1) provided with a plurality of mounting holes (see mounting holes on surface 18); 
a mounting plate is fixed on the top surface via the plurality of mounting holes and comprises a through hole (see annular plate mounted on surface 18 via the mounting holes and see through hole in center of annulus); 
the motor is disposed on the mounting plate (see arrangement of motor 32 of FIG 1) and comprises a revolving shaft (see column 3 lines 40 – 45); 
a front end of the revolving shaft of the motor passes through the through hole of the mounting plate to connect to the blade wheel in the chamber (see column 3 lines 40 – 45 and see FIG 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
An example of such pertinent prior art includes Powell (US 6,202,372) who discloses a vent pipe comprising:
a top plate (132); two side plates (302, 304); a base plate; an air channel formed by the top plate, the two side plates, and the base plate, and the air channel comprising a first air inlet and a first air outlet; and 
an air deflector disposed on the base plate and located on one side of the first air outlet; wherein: 
the top plate (132) comprises a first sheet;

    PNG
    media_image5.png
    348
    1430
    media_image5.png
    Greyscale

 the two side plates (304, 308) each comprise a second sheet, 
the air deflector (112) comprises a fourth sheet;
the first sheet, the second sheet, and the fourth sheet are each in a flat and rectangular shape; 
edges of the air deflector are disposed at a distance from the top plate; and the two side plates (304, 308) bend away from the air channel to form flanges (fig 3: (316, 324)); 
An example of such pertinent prior art includes Railkar et al (US 8,740,678) who discloses:
a blower (2)
a motor (26)
a volute (23) and volute outlet (29)
a blade wheel (24)
a vent pipe (46) comprising:
a top plate (fig 3: (47)) first sheet
two side plate (not shown) second sheets
a base plate (fig 2: (32, 34)) third sheet,
an air deflector (52) fourth sheet
the vent pipe communicates with the volute outlet (as seen in fig 3)

    PNG
    media_image6.png
    627
    545
    media_image6.png
    Greyscale

Ke et al (US 2012/0026681) discloses a vent pipe (fig 1: (20)) and blower (30), the vent pipe comprising:
a “U” shaped top duct comprising a top plate (222) and two side plates (224) depending from opposite sides of the top plate [0016] mounted on a base plate (10) [0014], and
a movable air deflector (fig 5: (242/244)) to control air flow

    PNG
    media_image7.png
    359
    553
    media_image7.png
    Greyscale

An example of such pertinent prior art includes Navazo (US 5,435,606), who discloses a duct system comprising:

1

a top plate (3); 
two side plates (4, 4); 
a base plate (2); 

    PNG
    media_image8.png
    498
    532
    media_image8.png
    Greyscale



an air channel (fig 1) formed by the top plate, the two side plates, and the base plate, and the air channel comprising a first air inlet and a first air outlet (apparent); 
an air deflector (9) disposed on the base plate and located on one side of the first air outlet; wherein
edges of the air deflector are disposed at a distance from the top plate (3); 
the two side plates (4, 4) bend away (at (5)) from the air channel to form convex flanges; 
two sides of the base plate extend to form clamping units (6); the clamping units are each in a U-shape; and 
the convex flanges are clamped by the clamping units.

An example of such pertinent prior art includes Kendricks (Design manual for H, P, and A/C Systems), who discloses a plurality of “clamps” known in the art.

    PNG
    media_image9.png
    530
    1044
    media_image9.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – Th; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762


/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Clamp (v)1.b. “to seize or press firmly”.  Oxford English Dictionary, Oxford University Press; copyright © 2022
        2 (paragraph 35 of the previous office action)
        3 Clamping, adj:  That holds fast together; as in clamping screw.  Oxford English Dictionary, Oxford University Press; copyright © 2022.
        4 Support for “the clamping units are each in a U-shape” is limited to the figures.
        5 Claims 2, 6, 9 – 12 and 14 have been cancelled by Applicant.
        6 Claim 6 has been canceled by Applicant.
        7 Claim 14 has been canceled by Applicant.